Exhibit 10.28

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 21st day
of June, 2004, is entered into by Voxware, Inc., a Delaware corporation with its
principal place of business at 168 Franklin Corner Rd., Building 1, Suite 3,
Lawrenceville, NJ 08648 (the “Company”), and Paul Commons, residing at 21 Poor
Farm Road, Pennington, New Jersey 08543 (the “Employee”).

 

WHEREAS, the Company hired the Employee as its Vice President and Chief
Financial Officer on June 21, 2004 (the “Effective Date”) contingent upon his
execution of this Agreement;

 

WHEREAS, the Company desires to provide the Employee with proper incentives for
him to perform his duties as the Company’s Vice President and Chief Financial
Officer; and

 

WHEREAS, the Employee desires to provide the Company with reasonable protections
for its legitimate business interests.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1. Term of Agreement. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on the Effective Date and ending on
the third anniversary of the Effective Date (such period, as it may be extended
in a writing signed by the parties, the “Term”), unless sooner terminated in
accordance with the provisions of Section 6.

 

2. Title; Capacity. The Employee shall serve as Vice President and Chief
Financial Officer or in such other position as the Company or its Board of
Directors (the “Board”) may

 

- 1 -



--------------------------------------------------------------------------------

determine from time to time. As Vice President and Chief Financial Officer, the
Employee will be primarily responsible for financial and administrative
operations of the Company, plus such other or alternate duties as may from time
to time be assigned to the Employee by the Chief Executive Officer and/or Board.
The Employee shall be based at the Company’s New Jersey headquarters or such
place or places in the continental United States as the Company or its Board
shall determine. The Employee shall be subject to the supervision of, and shall
have such authority as is delegated to him by, the Board.

 

3. Exclusive Services and Best Efforts. The Employee hereby accepts such
employment and agrees to undertake the duties and responsibilities outlined in
Section 2. The Employee agrees to devote substantially all of his entire
business time, attention and energies to the business and interests of the
Company. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company. The Employee acknowledges receipt
of copies of all such rules and policies committed to writing as of the date of
this Agreement.

 

4. Compensation and Benefits.

 

(a) Salary. The Company shall pay the Employee a base salary at the annual rate
of $165,000. (the “Base Salary”), payable in installments in accordance with the
Company’s normal payroll schedule, but no less often than bi-monthly. Such
salary shall be subject to periodic review by the Compensation Committee of the
Board. An increase in salary, if any, shall be approved by the Compensation
Committee of the Board in its sole discretion and a decrease in salary, if any,
shall require the consent of the Employee.

 

- 2 -



--------------------------------------------------------------------------------

(b) Bonus. Each calendar year, the Employee will be eligible to receive a bonus
based upon the Company’s performance as measured against a business plan
approved by the Board for the year for which the bonus is intended (the
“Business Plan”) as well as specific performance objectives within the
Employee’s area of responsibilities. The Employee’s bonus eligibility shall be
determined by the Board based upon the Company’s performance to Business Plan in
terms of revenue and profitability. The Employee shall earn a sliding bonus (the
exact amount of which will be determined by the Board), with a minimum of zero
bonus if the Company’s achieves less than 75% of revenue and/or profitability
projected in the Business Plan and a maximum bonus equal to 30% of the Base
Salary if the Company’s achieves 125% of the Business Plan for both revenue and
profitability. The bonus, if any, shall be paid within ten (10) business days
after the Board or the Compensation Committee makes an informed final
determination of the Company’s performance against the Business Plan for the
preceding year. The bonus, if any, shall only be earned and payable if the
Employee (y) meets the above criteria, and (z) remains actively employed through
the end of the fiscal year for which a bonus is to be paid.

 

(c) Fringe Benefits. The Employee shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate. The Company
may alter, modify, add to or delete its benefit plans at any time as the Company
or its Board may determine, in its sole judgment, to be appropriate. Nothing
herein shall be construed as requiring the Company to establish or continue any
particular benefit plan in discharge of its obligations under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(d) Paid Time Off. The Employee shall be eligible for fifteen (15) days of
vacation time per year to be accrued pursuant to the Company’s normal policies
and procedures governing vacation time.

 

(e) Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable and necessary travel, entertainment and other business expenses
incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement,
upon presentation by the Employee of documentation, expense statements, vouchers
and/or such other supporting information as the Company may request, provided,
however, that the amount available for such travel, entertainment and other
expenses may be fixed in advance by the Board.

 

(f) Deductions. The Company shall deduct from any pay to the Employee all taxes
or other withholdings required by law or otherwise properly authorized by the
Employee.

 

5. Stock Options.

 

(a) Grant. Subject to the approval of the Board, the Company will grant to the
Employee a stock option (the “Option”) under the Voxware, Inc. 2003 Stock
Incentive Plan, as Amended (the “Plan”) for the purchase of an aggregate of
6,515,130 shares of common stock of the Company. The Option exercise price shall
be $0.015 per share. The Option shall be subject to all terms, limitations,
restrictions and termination provisions set forth in the Plan and in the
separate option agreement that shall be executed to evidence the grant of any
option. While the Employee is employed by the Company, the Option will become
exercisable (“vest”) pursuant to the following schedule: (i) 25% of the Option
shall vest on the first (1st) anniversary of the Employee’s employment and (ii)
the balance of the Option shall vest in equal quarterly installments thereafter,
until the Option becomes fully vested on the fourth (4th) anniversary of the
Employee’s employment (unless sooner vested as provided in section 5(b)).

 

- 4 -



--------------------------------------------------------------------------------

In addition, subject to the approval of the Company’s Board, on or before
January 1, 2005, the Company will grant to the Employee a stock option (the
“Second Option”) for the purchase of an additional number of shares of common
stock of the Company, which when combined with the Option will result in a 1.25%
fully diluted interest in the Company at the date of such grant. The Second
Option exercise price shall not exceed the fair market price of the Company’s
common stock at the date of such grant. The Second Option shall be subject to
all terms, limitations, restrictions and termination provisions set forth in the
Plan and in the separate option agreement that shall be executed to evidence the
grant of any option. While the Employee is employed by the Company, the Second
Option will become exercisable (“vest”) pursuant to the following schedule: (i)
25% of the Second Option will become vested at the first (1st) anniversary of
the Employee’s employment and (ii) the balance of the Second Option shall vest
in equal monthly installments thereafter.

 

(b) Effect of Change of Control on Vesting. Upon a Change of Control, other than
a Management Buy Out, as defined in Section 5(b)(iv) below, the unvested portion
of the Option shall immediately vest in a pro rata percent equal to the portion
of the Option which would have otherwise vested within the twenty-four (24)
month period following the Change of Control (assuming the Employee would have
remained employed) and become exercisable by the Employee. Thereafter, any
unvested stock options shall continue to vest at the same rate they vested in
prior to the Change of Control, so long as the Employee remains employed. (By
way of example only and not by way of limitation, if a Change of Control occurs
on the first anniversary of the Option, the Employee would be vested as to (i)
the portion of the Option that would have

 

- 5 -



--------------------------------------------------------------------------------

vested in the first year or 1,628,782 shares underlying the Option, (ii) the
portion of the Option that would have vested over the next 24 month period or
3,257,566 share underlying the Option, for an aggregate of 4,886,348 shares
underlying the Option, and the remaining 1,628,782 shares underlying Option
would vest in equal quarterly installments over the following year.) In
addition, if Employee’s employment is terminated within six months following a
Change of Control or if Good Reason (as hereafter defined) occurs within six
months following a Change of Control, regardless of whether or not Employee
terminates his employment, the entire remaining unvested portion of the Option
shall become vested and immediately exercisable by Employee. For purposes of
this Agreement, a “Change of Control” shall mean:

 

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B)

 

- 6 -



--------------------------------------------------------------------------------

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of subsection (iii) of
this definition; or

 

(ii) Such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Agreement by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or

 

(iii) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring

 

- 7 -



--------------------------------------------------------------------------------

corporation or other form of entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation or
entity is referred to herein as the “Acquiring Corporation”) in substantially
the same proportions as their ownership of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, respectively, immediately prior to
such Business Combination and (y) no Person (excluding the Acquiring Corporation
or any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).

 

(iv) Notwithstanding the foregoing, a Change of Control will not be deemed to
have occurred in the case of a Management Buy Out. A “Management Buy Out” is any
event which would otherwise be deemed a “Change of Control”, in which the
Employee, directly or indirectly (as a beneficial owner) acquires equity
securities, including any securities convertible into or exchangeable for equity
securities, of the Company or the Acquiring Corporation in connection with any
Change of Control, equal to or in excess of 5% of the Company or the Acquiring
Corporation on a fully diluted basis, other than as compensation pursuant to a
compensation plan approved by the Board.

 

- 8 -



--------------------------------------------------------------------------------

(c) Registration of Stock Underlying Option. The Company shall register the
shares issuable upon exercise of the Option on or before December 31, 2004.

 

6. Termination. The Term of this Agreement shall terminate upon the occurrence
of any of the following:

 

(a) Expiration of the Term in accordance with Section 1;

 

(b) At the election of the Company, for Cause, immediately upon written notice
by the Company to the Employee. For the purposes of this Agreement, “Cause” for
termination shall be deemed to exist upon: (i) a finding by the Company of
failure of the Employee to willfully and materially perform his assigned duties
for the Company, adhere to the terms of this Agreement, or follow Company
policies and procedures, after written notice and a reasonable opportunity to
cure; (ii) the Employee’s commission of dishonesty, gross negligence or
misconduct, in connection with the Employee’s responsibilities in his position
with the Company; (iii) the Employee’s commission of any improper act or conduct
that subjects the Company to public disrespect or materially injures the
reputation of the Company; or (iv) the conviction of the Employee of, or the
entry of a pleading of guilty or nolo contendere by the Employee to, any crime
involving moral turpitude or any felony;

 

(c) Upon the death or disability of the Employee. As used in this Agreement, the
term “disability” shall mean the inability of the Employee to perform the
services contemplated under this Agreement with or without a reasonable
accommodation as may be required by State or Federal law, due to a physical or
mental disability, for a period of one hundred twenty (120) days, whether or not
consecutive, during any 360-day period. A determination of disability shall be
made by a physician satisfactory to both the Employee and the Company, provided
that if the Employee and the Company do not agree on a physician, the Employee
and the Company shall each select a physician and these two together shall
select a third physician, whose determination as to disability shall be binding
on all parties;

 

- 9 -



--------------------------------------------------------------------------------

(d) At the election of the Employee (except as provided by section 6(e)), upon
not less than thirty (30) days’ prior written notice of termination; and

 

(e) At the election of the Employee for Good Reason. For the purposes of this
Agreement, “Good Reason” for termination shall mean the following: (i) failure
to maintain the Employee in a position commensurate with that referred to in
Section 2 of this Agreement; (ii) failure to pay the salary as stated in section
4(a) of this Agreement; (iii) required relocation of the Employee’s main office,
if such relocation results in Employee’s average one way commute time to be in
excess of 60 minutes or (iv) the failure by the Company to renew this Agreement
upon expiration of the Term; and

 

(f) At the election of the Company, without cause, immediately upon written
notice by the Company to the Employee.

 

7. Effect of Termination. Upon termination of the Agreement, the only
remuneration to which the Employee will be entitled shall be as follows:

 

(a) Termination for Cause or at Election of the Employee. In the event the
Employee’s employment is terminated for Cause pursuant to Section 6(b), or at
the election of the Employee pursuant to Section 6(d), the Company shall pay to
the Employee the compensation and benefits otherwise payable to him/her under
Section 4 through the last day of his actual employment by the Company.

 

(b) Termination for Death or Disability. If the Employee’s employment is
terminated by death or because of disability pursuant to Section 6(c), the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the compensation that would

 

- 10 -



--------------------------------------------------------------------------------

otherwise be payable to the Employee up to the end of the month in which the
termination of his employment because of death or disability occurs, plus any
earned but unpaid bonus for the year ending prior to his death or disability.

 

(c) Termination Without Cause or Termination for Good Reason by the Employee. If
the Employee’s employment is terminated without Cause pursuant to Section 6(f),
or for Good Reason pursuant to Section 6(e), the Company shall pay or provide
the Employee for a period of three (3) months: (i) in accordance with the
Company’s regular payroll practices, the Employee’s monthly Base Salary; (ii)
any earned but unpaid bonus for the year ending prior to such termination or pro
rata portion of the bonus (based on months worked), calculated in accordance
with Section 4(b) through the end of the then current fiscal year if the
termination occurs within six months prior to the end of such fiscal year (i.e.
if the Company has a calendar fiscal year and termination occurs September 15th,
the Employee will receive 8/12 of his annual bonus); and (iii) reimbursement (or
direct payment, at the Company’s option) for medical benefits pursuant to an
election by the Employee under COBRA. The Company’s obligation to pay or provide
the benefits discussed in this paragraph 7(c) shall be expressly conditioned
upon the Employee’s first executing a valid general release and waiver,
releasing the Company, its directors, officers and employees from any and all
claims under this agreement or pursuant to his employment, in a form reasonably
acceptable to the Company.

 

(d) Survival. The provisions of Sections 8, 9 and 10 shall survive the
termination of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

8. Non-Compete.

 

(a) During the term of the Employee’s employment with the Company (whether or
not such employment extends passed the expiration of the Term) and for a period
of twelve (12) months after the termination thereof, the Employee will not
directly or indirectly:

 

(i) As an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than one percent (1%) of the total
outstanding stock of a publicly held company), engage in the business of
developing, producing, marketing or selling products and/or services of the kind
or type developed or being developed, produced, marketed, sold or provided by
the Company while the Employee was employed by the Company; or

 

(ii) Hire, recruit, solicit or induce, or attempt to induce, any employee or
contractor of the Company to terminate their employment with, or otherwise cease
their business relationship with, the Company; or

 

(iii) Solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were actively
contacted, solicited or served by the Company during the term of the Employee’s
employment with the Company.

 

(b) If any restriction set forth in this Section 8 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

- 12 -



--------------------------------------------------------------------------------

(c) The restrictions contained in this Section 8 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Section 8 will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief.

 

9. Proprietary Information.

 

(a) The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, and customer and supplier lists. Employee will not disclose any
Proprietary Information to others outside the Company or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

 

(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee

 

- 13 -



--------------------------------------------------------------------------------

or others, which shall come into his custody or possession, shall be and are the
exclusive property of the Company to be used by the Employee only in the
performance of his duties for the Company.

 

(c) The Employee agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to the
Employee in the course of the Company’s business.

 

(d) Upon termination of the Employee’s employment with the Company, for whatever
reason, or upon any request from the Company, the Employee will promptly
surrender to the Company all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information, and
any copies thereof, and any other Company property in his possession, custody or
control. The Employee will not retain, take with him, use or pass on, directly
or through any other individual or entity, any such materials or copies thereof
or any other Company property.

 

10. Developments.

 

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by the Employee or under his direction or
jointly with others during his employment by the Company, whether or not during
normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

 

- 14 -



--------------------------------------------------------------------------------

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this Section 10(b) shall not apply to
Developments which meet each of the following criteria: (i) they do not in any
way relate to the present or planned business or research and development of the
Company; and (ii) they are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Proprietary Information.

 

(c) The Employee agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Developments. Employee shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignment of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Development.

 

11. Indemnification. To the fullest extent permitted by law, the Company will
indemnify the Employee and hold the Employee harmless for any liability,
penalties or damages that are levied upon the Employee in a separate
Indemnification Agreement.

 

12. Other Agreements. The Employee hereby represents that he is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of his employment with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. The Employee further represents that his

 

- 15 -



--------------------------------------------------------------------------------

performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company.

 

13. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 13.

 

14. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement. This
Agreement shall not alter any of the Employee’s rights under any equity grant
which had been memorialized in an agreement with the Company and authorized by
the Board prior to the Effective Date.

 

16. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both a properly authorized executive officer or director
of the Company and the Employee.

 

17. Governing Law and Jurisdiction. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New Jersey.
The parties agree that any disputes arising under this Agreement or otherwise
related to the employment of the Employee by the Company shall be brought
exclusively in the state and federal courts located in the State of New Jersey
and the parties hereby waive the defense of lack of personal jurisdiction in any
such action.

 

- 16 -



--------------------------------------------------------------------------------

18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

 

19. Acknowledgment. The Employee states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that he has carefully read
this Agreement, fully understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

 

20. No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

21. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

22. Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

- 17 -



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.

 

24. Expenses. The Company shall reimburse (or pay directly) $2,500 to counsel
for Employee for its review of this Agreement and the Indemnification Agreement
completed hereby.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

VOXWARE, INC.

 

EMPLOYEE

By:

 

/s/ Thomas J. Drury, Jr.

--------------------------------------------------------------------------------

 

/s/ Paul Commons

--------------------------------------------------------------------------------

   

Thomas J. Drury, Jr.

 

Paul Commons

   

Chief Executive Officer

   

Dated: 9/21/04

 

Dated: 9/21/04

 

- 19 -